 
 

 
Exhibit 10.1
CEO MCA




2006
AMENDED AND RESTATED
MANAGEMENT CONTINUITY AGREEMENT


AGREEMENT between Ralcorp Holdings, Inc., a Missouri corporation ("Ralcorp"),
and _______________ (the "Executive"), WITNESSETH:


WHEREAS, the Board of Directors (the "Board") has authorized Ralcorp to enter
into Management Continuity Agreements with certain key executives of Ralcorp;
and


WHEREAS, the Executive is a key executive of Ralcorp and has been selected by
the Board to be offered this Management Continuity Agreement; and


WHEREAS, should a third person take steps which might lead to a Change in
Control of Ralcorp (as defined herein), the Board believes it imperative that
Ralcorp be able to rely upon the Executive to continue in the Executive’s
position, and that Ralcorp be able to receive and rely upon the Executive’s
advice, if it is requested, as to the best interests of Ralcorp and its
shareholders without concern that the Executive might be distracted by the
personal uncertainties and risks created by such a Change in Control or
influenced by conflicting interests; and
 


WHEREAS, the Board and Executive have agreed to amend and restate the terms of
this Agreement and replace any previous Management Continuity Agreement with
this Agreement.


NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, Ralcorp and the Executive agree as follows:



1.  
Definitions. For purposes of this Agreement, the following terms shall have the
meanings set forth below:



a.  “Accounting Firm” as defined in Section 7.



   
b.
"Base Amount" shall be the Executive's Base Amount as defined and determined
pursuant to Section 280G of the Code and regulations applicable at the time of
the Executive's Qualifying Termination.



c.  "Base Compensation" shall consist of:



     
(i)
The Executive's monthly gross salary for the last full month preceding the
Executive’s Qualifying Termination or for the last full month preceding the
Change in Control, whichever is higher. If Executive has elected to accelerate
or defer salary (including the Executive's pre-tax contributions under the
Ralcorp Holdings, Inc. Savings Investment Plan and under any benefit plan
complying with Section 125 of the Code and deferrals pursuant to the Executive
Savings Investment Plan, and any successor plans thereto), said monthly gross
salary shall be calculated as if there had been no acceleration or deferral.

 
 
 

--------------------------------------------------------------------------------


 
 

 

     
(ii)
 
one-twelfth the higher of (x) the bonus to which the Executive would be entitled
in the fiscal year in which a Qualifying Termination occurred after assuming all
performance targets (personal and Company targets) were achieved at a level of
100% or (y) the Executive's last annual bonus paid by the Company, whether paid
or deferred, preceding the Executive’s Qualifying Termination or the Change in
Control, whichever is higher.




   
d.
"Change in Control" means (i) the acquisition by any person, entity or "group"
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (the "Exchange Act"), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of (x) 50% or more of the
aggregate voting power of the then outstanding shares of Stock, other than
acquisitions by Ralcorp or any of its subsidiaries or any employee benefit plan
of Ralcorp (or any Trust created to hold or invest in issues thereof) or any
entity holding Stock for or pursuant to the terms of any such plan, or (y) all,
or substantially all, of the assets of Ralcorp or its subsidiaries taken as a
whole; or (ii) individuals who shall qualify as Continuing Directors shall have
ceased for any reason to constitute at least a majority of the Board of
Directors of Ralcorp. Notwithstanding the foregoing, a Change-in-Control shall
not include a transaction (commonly known as a “Morris Trust” transaction)
pursuant to which a third party acquires one or more businesses of the Company
by acquiring all of the common stock of Ralcorp while leaving the Company’s
remaining businesses in a separate public company, unless the businesses so
acquired constitute all or substantially all of the Company’s businesses.




   
e.
"Code" shall mean the Internal Revenue Code of 1986, as amended.




   
f.
"Company" shall mean Ralcorp Holdings, Inc. and its wholly owned subsidiaries.




   
g.
“Continuing Director" means any member of the Board of Directors of Ralcorp, as
of February 1, 1997 while such person is a member of the Board, and any other
director, while such other director is a member of the Board, who is recommended
or elected to succeed the Continuing Director by at least two-thirds (2/3) of
the Continuing Directors then in office.




   
h.
"Disability" shall exist when the Executive suffers a complete and permanent
inability to perform any and every material duty of the Executive’s regular
occupation because of injury or sickness.

 
 
 

--------------------------------------------------------------------------------



 
 
 

     
To determine whether the Executive is Disabled, the Executive shall undergo
examination by a licensed physician and other experts (including other
physicians) as determined by such physician, and the Executive shall cooperate
in providing relevant medical records as requested. The Company and Executive
shall jointly select such physician. If they are unable to agree on the
selection, each shall designate one physician and the two physicians shall
designate a third physician so that a determination of disability may be made by
the three physicians. Fees and expenses of the physicians and other experts and
costs of examinations of the Executive shall be shared equally by the Company
and the Executive. The decision as to the Executive's Disability made by such
physician or physicians shall be binding on the Company and the Executive.




   
i.
"Discount Rate" means 120% of the applicable Federal rate determined under
Section 1274(d) of the Code and the regulations thereunder at the time the
relevant payments are made.
 

   
j.
“Employment Agreement” shall mean an agreement so styled providing for
continuation of salary and bonus payments under certain circumstances and
entered into between Ralcorp and Executive contemporaneously with the execution
of this Agreement.




   k.  
                “Excise Tax” as defined in Section 7.




l.  
                “Gross-Up Payment” as defined in Section 7.




   
m.
"Involuntary Termination" shall be any termination of the Executive's employment
with the Company (a) to which the Executive objects orally or in writing or (b)
which follows any of the following:




     
(i)
without the express written consent of the Executive, (a) the assignment of the
Executive to any duties materially inconsistent with the Executive's positions,
duties, responsibilities and status immediately prior to the Change in Control
or (b) a material change in the Executive's titles, offices, or reporting
responsibilities as in effect immediately prior to the Change in Control and
with respect to either (a) or (b) the situation is not remedied within thirty
(30) days after the receipt by the Company of written notice by the Executive;
provided, however, (a) and (b) herein shall not constitute an "Involuntary
Termination" if either situation is in connection with the Executive's death or
disability.




     
(ii)
without the express written consent of the Executive, a reduction in the
Executive's annual salary or opportunity for total annual compensation in effect
immediately prior to the Change in Control which is not remedied within thirty
(30) days after receipt by the Company of written notice by the Executive.

 
 
 

--------------------------------------------------------------------------------



 
 
 

     
(iii)
without the express written consent of the Executive, the Executive is required
to be based anywhere other than the Executive’s office location immediately
preceding the Change in Control, except for required travel on business to an
extent substantially consistent with the business travel obligations of the
Executive immediately preceding the occurrence of the Change in Control.




     
(iv)
without the express written consent of the Executive, following the Change in
Control (a) failure by the Company or its successor or assigns to provide to the
Executive any material benefit or compensation plan, stock ownership plan, stock
purchase plan, stock based incentive plan, defined benefit pension plan, defined
contribution pension plan, life insurance plan, health and accident plan, or
disability plan in which the Executive is participating or entitled to
participate at the time of the Change in Control (or plans providing
substantially similar benefits) or in which executive officers of the ultimate
parent entity acquiring the Company are entitled to participate (whichever are
more favorable); or (b) the taking of any action by the Company that would (1)
adversely affect the participation in or materially reduce the benefits under
any of such plans either in terms of the amount of benefits provided or the
level of the Executive's participation relative to other participants; (2)
deprive the Executive of any material fringe benefit enjoyed by the Executive at
the time of the Change in Control; or (3) cause a failure to provide the number
of paid vacation days to which the Executive was then entitled in accordance
with Ralcorp's normal vacation policy in effect immediately prior to the Change
in Control, which in either situation (a) or (b) is not remedied within thirty
(30) days after receipt by the Company of written notice by the Executive.




     
(v)
the liquidation, dissolution, consolidation, or merger of the Company or
transfer of all or substantially all of its assets, unless a successor or
successors (by merger, consolidation, or otherwise) to which all or a
significant portion of its assets have been transferred expressly assumes in
writing all duties and obligations of the Company as here set forth.




     
(vi)
the failure by the Company or its successor or assigns (whether by purchase,
merger, consolidation or otherwise) to expressly assume and agree to perform
this Agreement after a Change in Control.




     
The Executive's continued employment shall not constitute consent to, or a
waiver of rights with respect to any circumstances set forth above.
 

   
n.
"Non Compete Effective Date” shall mean the date on which the Company or any
entity on its behalf shall pay the Executive all of the severance benefits to
which the Executive is entitled under paragraph a and b of Section 3 hereunder.

 
 
 

--------------------------------------------------------------------------------


 
 
 

   
o.
"Normal Retirement Date" shall be the date on which the Executive attains age
65.




 
p.
    "Payment” as defined in Section 7.




   
q.
The "Payment Period" shall be the following period commencing with the first day
of the month following that in which a Qualifying Termination occurs:




     
(i)
 
if the Qualifying Termination is an Involuntary Termination that occurs at any
time during the first or second year following the Change in Control -- 36
months;




     
(ii)
 
if the Qualifying Termination is an Involuntary Termination that occurs at any
time during the third year following the Change in Control -- 24 months;

           

     
(iii)
 
if the Qualifying Termination is a Voluntary Termination that occurs at any time
between six months following a Change in Control and three years following the
Change in Control -- 24 months; or
 

     
(iv)
 
if the Qualifying Termination is a Voluntary Termination that occurs within six
months following a change in control -- 24 months.



    but in no event shall the Payment Period extend beyond the Executive’s
Normal Retirement Date.



   
r.
"Qualifying Termination" shall be the Executive's Voluntary Termination or
Involuntary Termination of employment with the Company except any termination
because of the Executive's death, retirement at or after the Executive’s Normal
Retirement Date or Termination for Cause. "Qualifying Termination" shall not
include any change in the Executive's employment status due to Disability.




   
s.
"Retirement Plan" means the Ralcorp Holdings, Inc. Retirement Plan or any
successor qualified plan, as amended from time to time.




   
t.
"Stock" means the common stock of Ralcorp or such other security entitling the
holder to vote at the election of Ralcorp's directors or any other security
outstanding upon its reclassification, including, without limitation, any stock
split-up, stock dividend or other recapitalization of Ralcorp or any merger or
consolidation of Ralcorp with any of its Affiliates.




   
u.
"Supplemental Plan" means the Ralcorp Holdings, Inc. Supplemental Retirement
Plan as amended from time to time.

 
 
 

--------------------------------------------------------------------------------


 
 

 

   
v.
"Termination for Cause" shall be a termination because of:




     
(i)
 
the continued failure by the Executive to devote reasonable time and effort to
the performance of the Executive’s duties (other than any such failure resulting
from the Executive's incapacity due to physical or mental illness) after written
demand therefor has been delivered to the Executive by the Company that
specifically identifies how the Executive has not devoted reasonable time and
effort to the performance of the Executive’s duties; or

 

     
(ii)
 
the willful engaging by the Executive in misconduct which is materially
injurious to the Company, monetarily or otherwise; or




     
(iii)
 
the Executive’s conviction of a felony or a crime involving moral turpitude;




     
in any case as determined by the Board upon the good faith vote of not less than
a majority of the directors then in office, after reasonable notice to the
Executive specifying in writing the basis or bases for the proposed Termination
for Cause and after the Executive has been provided an opportunity to be heard
before a meeting of the Board held upon reasonable notice to all directors;
provided, however, that a Termination for Cause shall not include a termination
attributable to:




     
(i)
 
bad judgment or negligence on the part of the Executive other than habitual
negligence; or




     
(ii)
 
an act or omission believed by the Executive in good faith to have been in or
not opposed to the best interests of the Company and reasonably believed by the
Executive to be lawful; or




     
(iii)
 
the good faith conduct of the Executive in connection with a Change in Control
(including the Executive’s opposition to or support thereof).

 
                      w.                                      "Voluntary
Termination" shall be any termination of the Executive's employment with the
Company other than an Involuntary Termination or a Termination for Cause.
 
2.   Operation of Agreement. This Agreement shall not create any obligation on
the part of the Company or the Executive to continue their employment
relationship. Anything in this Agreement to the contrary notwithstanding, no
payments shall be made hereunder unless and until there has been a Change in
Control of the Company. This Agreement is not exclusive with regard to benefits
to be provided to the Executive on the Executive’s termination of employment
with the Company and shall not affect any other agreement or arrangement
providing for such benefits.
 
 
 

--------------------------------------------------------------------------------


 
 
 
3.  Severance Benefits. Provided that the Executive remains in the employ of the
Company until a Change in Control has occurred, then upon the Executive's
Qualifying Termination within three years after that Change in Control, the
Executive shall be entitled to the following "Severance Benefits":
 

   
a.
Payment in a lump sum in cash, within 60 days after the Executive's Qualifying
Termination, of the present value as of the date of the Qualifying Termination
of an income stream equal to the Executive’s Base Compensation payable each
month throughout the applicable Payment Period. For purposes of this
subparagraph, present value shall be calculated by application of the Discount
Rate;

 

   
b.
Continuation during the Payment Period of the Executive's participation in each
life, health, accident and disability plan in which the Executive was entitled
to participate immediately prior to the Change in Control, upon the same terms
and conditions, including those with respect to spouses and dependents,
applicable at such time; provided, however, that if the terms of any such
benefit plan do not permit continued participation by the Executive, then the
Company will arrange, at the Company's sole cost and expense, to provide the
Executive a benefit substantially similar to, and no less favorable than, on an
after-tax basis, the benefit the Executive was entitled to receive under such
plan immediately prior to the Change in Control; provided further, however, that
the benefit to be provided or payments to be made hereunder may be reduced by
the benefits provided or payments made (in either case on an after-tax basis) by
subsequent employer for the same occurrence or event;




   
c.
Payment in a lump sum in cash, within 60 days after the Executive's Qualifying
Termination, of the difference between the present values as of the date of the
Qualifying Termination of (a) the benefits under the Retirement Plan and the
Supplemental Plan which the Executive and the Executive’s beneficiary, if
applicable, would have been entitled to receive had the Executive remained
employed by Ralcorp at a compensation level equal to the Executive’s Base
Compensation for the entirety of the applicable Payment Period, and (b) the
Executive’s actual benefit, if any, to which the Executive and the Executive’s
beneficiary are entitled under the Retirement Plan and the Supplemental Plan.
For purposes of this subparagraph, present value shall be calculated in
accordance with Section 417(e)(3) of the Code; no reduction factors for early
retirement shall be applied in the calculation of benefits; and
 

    d.
Payment, on a curent and ongoing basis, or any actual costs and expenses of
litigation incurred by the Executive, including costs of investigation and
reasonable attorney's fees, in the event the Executive is a party to any legal
action to enforce or to recover damages for breach of this Agreement, or to
recover or recoup from the Executive or the Executive's legal representative or
beneficiary any amounts paid under or pursuant to this Agreement, regardless of
the outcome of such litigation, plus interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.
 

    e. Payment, on a current and ongoing basis (up to $20,000 in the aggregate)
of costs or expenses incurred relating to or in the nature of outplacement
assistance.  Such outplacement assistance includes, but is not limited to,
office rental, travel for job interviews, and secretarial services.

 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
In the event the Executive’s employment is terminated  (other than as a result
of a Termination for Cause) and the Executive objects to such termination orally
or in writing and such termination occurs within 270 days prior to a Change in
Control, the Executive shall be treated as meeting the requirements for
severance benefits under the Section 3, for a Payment Period of 36 months.


The Executive may file with the Secretary or any Assistant Secretary of Ralcorp
a written designation of a beneficiary or contingent beneficiaries to receive
the payments described in subparagraphs (a) and (c) above in the event of the
Executive's death following the Executive’s Qualifying Termination but prior to
payment by the Company. The Executive may from time to time revoke or change any
such designation of beneficiary and any designation of beneficiary pursuant to
this Agreement shall be controlling over any other disposition, testamentary or
otherwise; provided, however, that if the Company shall be in doubt as to the
right of any such beneficiary to receive such payments, it may determine to pay
such amounts to the legal representative of the Executive, in which case the
Company shall not be under any further liability to anyone. In the event that
such designated beneficiary or legal representative becomes a party to a legal
action to enforce or to recover damages for breach of this Agreement, or to
recover or recoup from the Executive or the Executive’s estate, legal
representative or beneficiary any amounts paid under or pursuant to this
Agreement, regardless of the outcome of such litigation, the Company shall pay
their actual costs and expenses of such litigation, including costs of
investigation and reasonable attorneys' fees, plus interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that the Company shall not be required to pay such costs and expenses in
connection with litigation to determine the proper payee, among two or more
claimants, of the payments described in subparagraphs (a) and (c).


4.   Successors to Company; Binding Effect; Assignment. This Agreement shall
inure to the benefit of and be binding upon the Company and its successors. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as herein before defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise. The Company may not
assign this Agreement other than to a successor to all or substantially all of
the business and/or assets of the Company. The Executive shall have no right to
transfer or assign the right to receive any severance benefit under this
Agreement except as noted in paragraph three above.


5.  Missouri Law to Govern. This Agreement shall be governed by the laws of the
State of Missouri without giving effect to the conflict of laws provisions
thereof.
 
 
 
 

--------------------------------------------------------------------------------


 
 

 
6.  Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by the Executive and a duly authorized officer of the Company. No waiver
by a party hereto at any time of any breach by the other party hereto of, or of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.
 
7.  Certain Additional Payments by the Company.
 

a.  
Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement, any Stock based award or otherwise, but determined without regard to
any additional payments required under this Section 7) (collectively, a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.




b.  
Subject to the provisions of Section 7(c), all determinations required to be
made under this Section 7, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by
PricewaterhouseCoopers LLP or such other certified public accounting firm as may
be designated by the Executive (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, the Executive shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 7, shall be paid by the Company to the Executive within five days
of the receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 7(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

 
 
 
 

--------------------------------------------------------------------------------


 

 

c.  
The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after the Executive is informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which it gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:




(i)  
give the Company any information reasonably requested by the Company relating to
such claim,




(ii)  
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,




(iii)  
cooperate with the Company in good faith in order effectively to contest such
claim, and




(iv)  
permit the Company to participate in any proceedings relating to such claim.



Provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 7(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
 
 
 
 

--------------------------------------------------------------------------------


 
 

 

 
d.
If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 7(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 7(c) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 7(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.



8.  Taxes; Set-off.  All payments to be made to the Executive under this
Agreement will be subject to required withholding of federal, state and local
income and employment taxes. The foregoing, however, shall not be construed as
limiting the Company’s obligations to make payments under Section 7. The right
of the Executive to receive benefits under this Agreement, however, shall be
absolute and shall not be subject to any set-off, counter-claim, recoupment,
defense, duty to mitigate or other rights the Company may have against the
Executive or anyone else.
 
9. Severability. The invalidity and unenforceability of any particular provision
of this Agreement shall not affect any other provision of this Agreement, and
the Agreement shall be construed in all respects as if the invalid or
unenforceable provision were omitted.


10. Covenant Not to Compete; Non Solicitation; and Confidentiality.



   
a.
Executive shall not from the Non Compete Effective Date until the first
anniversary thereof,




     
(i)
engage (whether as an owner, operator, manager, employee, officer, director,
consultant, advisor, representative or otherwise) directly or indirectly in any
business that produces, develops, markets or sells any type of food products
that compete with those food products produced by the Company as of the date of
a Change in Control; provided however, that ownership of less than five percent
(5%) of the outstanding stock of any publicly-traded corporation shall not be
deemed to be engaging solely by reason thereof in any of it’s the Company’s
businesses; or
 

      (ii) induce or attempt to induce any customer, supplier, lender or other
business relation of the Company to cease doing business with the Guarantor or
any of its subsidiaries.

.
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 



   
b.
The Executive agrees that during the period beginning on the Non Compete
Effective Date and ending on the second anniversary thereof, the Executive shall
not: (i) directly or indirectly, contact, approach or solicit for the purposes
of offering employment to, or (ii) hire (whether as an employee, consultant,
agent, independent contractor or otherwise) any senior management level employee
employed by the Company (or its successors or assigns) without the prior written
consent of the Company or its successors or assigns.




   
c.
Executive agrees to treat and hold as confidential any information concerning
the business and affairs of the Company that is not or does not become generally
available to the public other than as a result of a disclosure in violation of
this Agreement (the "Confidential Information”), refrain from using any of the
Confidential Information except in connection with this Agreement, and deliver
promptly to the Company or destroy, at the request and option of the Company,
all tangible embodiments (and all copies) of the Confidential Information which
are in the Executive’s possession.




   
d.
Executive acknowledges and agrees that in the event of a breach by the Executive
of any of the provisions of this Section 10, monetary damages shall not
constitute a sufficient remedy. Consequently, in the event of any such breach,
the Company or its successor or assigns shall be entitled to, in addition to the
other rights and remedies existing in their favor, specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof from any court of competent jurisdiction in each case without
the requirement of posting a bond or proving actual damages. Further, Executive
shall return to the Company or its successors or assigns sums paid under Section
3 hereof in the event a court of competent jurisdiction issue a final
non-appealable ruling that finds the Executive breached the terms of this
Section 10.




   
e.
The Executive agrees that except in connection with any legal proceeding
relating to the enforcement of this Agreement, following the Non Compete
Effective Date, the Executive shall not be publicly disparaging of the Company
or its officers or directors.
 

    f. The term "indirectly" as used in this Section 10 with respect to the
Executive is intended to mean any acts authorized or directed by or on behalf of
the Executive or any entity controlled by the Executive.

 
 

   
g.
In the event any sums due the Executive under this Agreement are not timely
paid, then this Section 10 g will terminate automatically.

 

 


--------------------------------------------------------------------------------



 

 


11. Release of Claims. The Executive agrees that in exchange for the payment of
all sums due hereunder, the Executive forever settles, compromises, discharges,
forgives and voids all employment related claims and causes of action the
Executive has or may have against the Company or its successor or assigns.


 


IN WITNESS WHEREOF, the undersigned have executed this Agreement effective on
the ______ day of ____________________, 2006.








EXECUTIVE          RALCORP HOLDINGS, INC.






___________________________                            By: 
__________________________
    Jack W. Goodall, Chairman Corporate
                Governance and Compensation Committee
 




































S:/Employee Folder/Huber/2006 MCA’s/ CEO MCA



